111 F.3d 133
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Gene Vontell GRAHAM, Plaintiff-Appellant,v.Nancy PEEK, et al., Defendants-Appellees.
No. 96-2029.
United States Court of Appeals, Seventh Circuit.
Submitted Feb. 25, 1997.*Decided April 8, 1997.

Before CUMMINGS, EASTERBROOK, and RIPPLE, Circuit Judges.

ORDER

1
On August 16, 1993, this court enjoined Mr. Graham from filing appeals or petitions without leave of this court or payment of the required filing fee.  See In re Graham, No. 93-8030 (7th Cir.  Aug. 16, 1993) (unpublished order).  Mr. Graham filed the above captioned appeal without requesting this court's leave or paying the filing fee.  Therefore, we dismiss the appeal for failure to comply with the terms of our filing injunction.


2
DISMISSED.



*
 This appeal was submitted on the briefs and record.  See Fed.R.App.P. 34(a);  Cir.R. 34(f).  However, given our disposition, we do not address the substantive issues raised therein